OPINION — AG — ** ILLEGAL PAYMENT — COUNTY COMMISSIONERS — HIGHWAY FUNDS ** THE BOARD OF COUNTY COMMISSIONERS MAY EMPLOY, AND PAY FROM THE COUNTY HIGHWAY FUNDS MADE AVAILABLE THEREFOR IN THE MANNER PROVIDED FOR BY LAW, A PERSON TO DO THE MANUAL, CLERICAL, OR TECHNICAL WORK INVOLVED IN KEEPING SUCH RECORDS OF THE BOARD OF COUNTY COMMISSIONERS AS ARE MERELY INCIDENT AND REASONABLY NECESSARY TO THE CONSTRUCTION, MAINTENANCE AND REPAIR OF HIGHWAYS UNDER THE JURISDICTION OF THE COUNTY COMMISSIONERS; PROVIDED, THAT SUCH PERSON MAY NOT BE EMPLOYED TO PERFORM DUTIES INVOLVING THE EXERCISE OF OFFICIAL DISCRETION VESTED IN THE BOARD OF COUNTY COMMISSIONERS, AND NO SUCH PERSON MAY BE EMPLOYED BY SAID COUNTY TO PERFORM DUTIES WHICH ARE BY LAW IMPOSED UPON THE COUNTY CLERK OR ANY OTHER PUBLIC OFFICER. (HIGHWAY FUNDS DUAL WORK, DUAL EMPLOYMENT, COUNTY FUNDS, ILLEGAL USE THEREOF) CITE: 19 O.S. 249 [19-249], 19 O.S. 339 [19-339], 69 O.S. 44 [69-44] [69-44] (RICHARD H. HUFF) CITE: OPINION NO. DECEMBER 12, 1941 — SATER